Allow me to extend to you, 
Sir, our sincere congratulations on your assumption of 
the presidency of the sixtieth session of the General 
Assembly and to express our confidence in your ability 
 
 
05-51226 5 
 
to guide our work throughout the session. In the same 
breath, let me also express our appreciation to your 
predecessor, Mr. Jean Ping, for managing successfully 
the very difficult business of the fifty-ninth session. 
 Although we began our last session with a 
weighty agenda, we were able to reach general 
agreement on a number of important issues in the area 
of development. We are yet to agree on other pressing 
issues, such as the reform of the Security Council and 
the composition of a new Human Rights Council. 
 For many years we have spoken in favour of an 
approach to international peace and security that is 
firmly rooted in the principle of multilateralism and the 
provisions of the Charter of the United Nations. We 
maintain that any diversion from this approach is 
unacceptable, undesirable and devoid of legal 
justification. We are pleased to note that the majority 
of views expressed during the last session reinforced 
that principle.  
 Our expectation is that the Security Council in its 
current form, or in whatever character and composition 
it will eventually take, will, like all other bodies of the 
United Nations, limit itself to what is contained in its 
mandate. We do not subscribe to the suggestion that all 
problems — social, cultural, economic and health, 
among others — are necessarily threats to international 
peace and security and should therefore be referred to 
the Security Council.  
 Recently we witnessed the United Kingdom 
abusing its privilege and acting dishonestly as a 
member of the Council by seeking to score cheap 
political points in its bilateral dispute with us. We were 
dragged on to the Council’s agenda over an issue that 
has no relevance to the maintenance of international 
peace and security. Let me pay tribute to those 
members of the Security Council who saw through this 
cheap politicking and manipulation of procedures — 
which the same country, by the way, has vowed to 
resume as soon as the Council is appropriately chaired. 
It is my hope that other Member countries will join us 
in rejecting this neocolonialist attempt and blatant 
interference in the internal affairs of Zimbabwe. But 
then, is it not obvious, that Britain under the regime of 
Tony Blair has ceased to respect the Charter of the 
United Nations? Witness its being a principal member 
of the illegal anti-Iraq coalition that went on a 
devastating campaign in that country in complete 
defiance of the United Nations Charter. Any State or 
group of States that commits such an act of aggression 
on another, justifying it on blatant falsehoods, surely 
becomes guilty of State terrorism.  
 Zimbabwe is a country at peace with itself and 
with its neighbours and offers absolutely no threat to 
international peace and security. Is it not therefore 
surprising that Britain and its Anglo-Saxon allies have 
embarked on a vicious campaign of first peddling 
blatant lies intended to tarnish it and then appealing to 
Europe and America for sanctions against it?  
 Those imperialist countries have unashamedly 
abused the power of the media by hypocritically 
portraying themselves as philanthropists and 
international saviours of victims of various calamities. 
Yet they have remained silent about the shocking 
circumstances of obvious State neglect surrounding the 
tragic Gulf coast disaster, where a whole community of 
mainly non-whites was deliberately abandoned to the 
ravages of Hurricane Katrina as sacrificial lambs, and 
sacrificed to which god one cannot tell. Most of the 
victims were blacks. And we are bound to ask what 
transgressions we, the blacks of this world, have 
committed? Was it not enough punishment and 
suffering in history that we were uprooted and made 
helpless slaves, not only in new colonial outposts but 
also domestically at home, through a vicious system of 
colonialism that made us landless, propertyless and 
mere slaves and serfs in our own lands?  
 Must we again in this day of humanitarian ethics, 
this day of the sacred principles of the equality of 
mankind and the rights of men and women, this day 
that has seen us assemble here to save, enhance and 
prolong life, become victims of callous racial neglect? 
We of Africa protest that in this day and age we should 
continue to be treated as lesser human beings than 
other races.  
 We reiterate our deep sympathies and 
condolences over the massive loss of life that occurred 
in the Hurricane Katrina disaster. If, as we are told, 
many who survived the wrath of Hurricane Katrina are 
still dispersed, the question we ask ourselves is where 
they are and for how long will they remain where they 
are. We ask further whether they will ever get back, 
truly rehabilitated, to their original homes — properly 
rehabilitated also, homes which at present are mere 
wreckages. Where, I ask, are the Zimbabwe-famous 
United Nations Human Settlements Programme (UN-
HABITAT) and the Commission on Human Rights? 
  
 
6 05-51226 
 
Why should they maintain an ominous silence? For 
here is real homeless work for HABITAT and the 
Commission on Human Rights. This indeed is where 
they rightly belong and not anywhere in Zimbabwe. We 
do not need them there. 
 With reference to the vexatious issue of the 
reform of the Security Council, we have made our 
views known through the African Union. We seek fair 
and equal treatment as partners in this community of 
nations and pledge our commitment to work with 
others in pursuit of that objective. 
 The promotion of human rights is one of the 
major aims of the United Nations as enshrined in its 
Charter. As such, the subject rightly occupies space on 
the agenda of each session of the General Assembly, 
including this one. We believe that the United Nations 
should make every effort to promote and protect the 
full enjoyment of human rights, including the right to 
development. Regrettably, we have seen over the years 
a deliberate tendency to create a distorted hierarchy of 
rights, with the sole mischievous purpose of 
overplaying civil and political rights while 
downplaying economic, social and cultural rights. That 
explains why the whole human rights agenda, instead 
of being a cooperative exercise, has degenerated into a 
Western-managed kangaroo court, always looking out 
for “criminals”, as they call them, among developing 
countries. Hence, we continue to argue that the human 
rights discourse needs to be rid of selectivity and 
double standards and to be approached without hidden 
political agendas. 
 The African Union has indicated its support for 
the establishment of a Human Rights Council that will 
be subordinated to the General Assembly. Zimbabwe 
subscribes fully to that position. We believe, however, 
that a correctly sized and properly structured Council, 
with equitable geographical representation, will be a 
major step in addressing the deficiencies of the current 
Commission on Human Rights. 
 At the beginning of the last session (see 
A/59/PV.5) I informed the Assembly that despite the 
recurrent droughts that we had experienced, Zimbabwe 
had the capacity to cope with its situation of hunger 
and was thus not appealing for humanitarian 
intervention. In spite of that message, our detractors 
and ill-wishers have been projecting a false picture of 
mass starvation. There has been none of that. Recently, 
particularly in the aftermath of our urban clean-up 
operation, popularly known at home as Operation 
Murambatsvina, or Operation Restore Order, the 
familiar noises re-echoed from the same malicious 
prophets of doom claiming that there was a 
humanitarian crisis in Zimbabwe. Those unfounded 
alarms are aimed at deliberately tarnishing the image 
of Zimbabwe and projecting it as a failed State. We 
find it strange and obviously anomalous that the 
Government of Zimbabwe should be maligned and 
condemned for restoring order and the rule of law in its 
municipal areas. Our detractors fail to acknowledge 
that Operation Restore Order soon gave way to a well-
planned, vast reconstruction programme through which 
properly planned accommodation, factory shells and 
vending stalls are being constructed in many areas of 
the country for our people. We have rejected the 
scandalous demand, as expressed in Special Envoy 
Anna Tibaijuka’s report, that we lower our urban 
housing standards to allow for mud huts, bush latrines 
and pit toilets as suitable for our urban people and for 
Africans generally. Nothing can be more insulting and 
degrading of a people than that. Surely we do not need 
development in reverse. 
 Let me conclude by making my message to our 
detractors very simple and clear. The people of 
Zimbabwe came through a protracted guerrilla struggle 
to establish themselves as a free — I emphasize 
“free” — and sovereign nation. We indeed went 
through long and bitter times to get our freedom and 
independence, and to be where we are today. We 
cherish that hard-won freedom and independence, and 
no amount of coercion, political, economic or 
otherwise, will make us a colony again. But we also 
cherish peace and development and good regional and 
international relations. Together with all other nations 
of good will, we will continue to work tirelessly for a 
just, peaceful and prosperous world. 